DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 02/01/2021 with respect to the 35 U.S.C. 112(b) and the prior art rejections of the independent claims 1, 10 and 19 have been fully considered and are persuasive [e.g., the examiner agrees with applicant that the aforementioned claims, while encompassing a multitude of possible valve positions, are definite, and the examiner also agrees with applicant that the passage 8 per EP 0953773 (Bartolazzi) is not clearly provided/described as being an outlet]. Therefore, the 35 U.S.C. 112(b) and prior art rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the newly cited prior art reference US 20020073942 (Hollis)
[e.g., while Bartolazzi does not clearly teach a valve device that comprises a first and a second outlet openable and closable via the same valve body, the analogous Hollis prior art reference teaches wherein the provision of having an integrated pump/valve device comprise a first and a second outlet openable and closable via the same valve body for accordingly directing coolant flow throughout an internal combustion engine cooling system is well-known in the general field(s) of endeavor concerning internal combustion engine cooling systems, pump/valve devices for directing engine coolant, etc., and such that the provision of opting to have multiple coolant outlets openable and closable via the same valve body would be considered an obvious matter of routine design choice/consideration]. See detailed rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 19-22 are rejected under 35 U.S.C. 103 as being obvious over EP 0953773 (Bartolazzi) in view of US 20020073942 (Hollis).
Regarding claims 1, 10 and 19, Bartolazzi (Figure 1) teaches an electric coolant pump (1, 2), comprising:
a valve device (3) including a pressure chamber [e.g., the chamber(s) where the valve body 9 is disposed per Fig. 1] and a valve body (9) disposed therein and controllable via a pressure in a coolant (see Fig. 1 in conjunction with abstract);
the valve device including a coolant inlet (2b), and a first coolant outlet (3b) that is openable and closable via the valve body (see Fig. 1 in conjunction with abstract and paragraphs [0028]-[0031]); and
wherein the valve device is configured such that, based on one of a plurality of operating points of the coolant pump and the pressure in the coolant, the first coolant outlet is respectively open or closed via the valve body (see Fig. 1 in conjunction with abstract and paragraphs [0028]-[0031]).
Bartolazzi fails to expressly teach wherein the valve device includes a second outlet that is openable and closable via the valve body, such that based 
However, Hollis (Figures 3-4) teaches an analogous integral electric water pump/valve assembly (10, 24) for controlling the flow of coolant through an internal combustion engine (see title, abstract, lines 1-2), and wherein the pump comprises a valve device (34) that includes an inlet (14) and a second outlet (32) [e.g., with respect to the first outlet 26] that is openable and closable via the same valve body (34) (see Fig. 3-4 in conjunction with paragraphs [0034]-[0037]) [e.g., both of the outlets 26 and 32 may be accordingly opened or closed by the valve device/body 34]; [e.g., notably, the aforementioned excerpts suggest that the circulation of the water pump (e.g., speed) may also be controlled to accordingly circulate the coolant/temperature control fluid (similar to that of the pump/valve per Bartolazzi)].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the valve device includes a second outlet that is openable and closable via the same valve body as that of which closes the first coolant outlet, such that based on one of a plurality of operating points of the coolant pump and the pressure in the coolant, the second coolant outlet is respectively open or closed via the valve body as a modification (or an alternative) in the electric coolant pump/valve per Bartolazzi [e.g., opting to configure the valve device per Bartolazzi with multiple outlets that are openable and closable via the valve body], as suggested by Hollis, so as to e.g., such as the exhaust manifold or the cylinder head of the internal combustion engine (inherent and/or well-known features of internal combustion engines)] and/or facilitate additional modes of operation for the electric coolant pump/valve device (see paragraph [0034]).
Additionally, in view of the teachings per Hollis, choosing the particular number of outlets for the valve device of an electric coolant pump would be an obvious matter of routine design choice/consideration, and such that the result(s)/effect(s) yielded via the provision of having both the first and the second outlets openable and closable via the same valve body would be considered highly predictable [e.g., applicant’s pump/valve device merely opts to have a second outlet that is openable and closable via the same valve body for directing coolant accordingly, and such that from a functional standpoint, said pump/valve device does not differ from that of the pump/valve device per Bartolazzi (e.g., both inventions accordingly allow or prevent coolant flow in accordance with one of a plurality of operating points of the coolant pump and the pressure in the coolant)]; [e.g., in consideration of the fact that analogous coolant pump/valve devices that comprise multiple coolant outlets openable and closable via the same valve body are well-known in at least the general field(s) of endeavor concerning internal combustion engine cooling systems, integrated pump/valve devices for circulating coolant in internal combustion engines, etc., one of ordinary skill would have recognized the provision of having multiple coolant outlets openable and closable via the same valve body as being a mere matter of routine design choice, and such that the result(s)/effect(s) yielded via said provision would be readily foreseeable (e.g., the result(s)/effect(s) of enabling additional modes of operation for the pump/valve device and/or channeling coolant directly to specific sources of heat within the internal combustion engine)].
The aforementioned remarks/discussion similarly applies to claim 10 (of which is commensurate with claims 1 and 19 except for the addition of the first and second heat exchangers that correspond to the first and second outlets of the valve device), and such that the limitations providing for a first heat exchanger (5) configured as a radiator and a second heat exchanger (described but not illustrated) are also disclosed by Bartolazzi (see Fig. 1 in conjunction with paragraph [0013]), not to mention the fact that engine cooling systems typically comprise a multitude of various other heat exchangers depending on the particular application and/or desired degree of engine coolant temperature control [e.g., heater cores, engine oil heat exchangers, turbocompressor heat exchangers, transmission oil heat exchangers, etc.]; [e.g., there would be no exercise of inventive skill required to accordingly incorporate/implement one or more heat exchangers that respectively correspond to the specific number of coolant outlets chosen for the valve device of the electric coolant pump (of which again, is a routine design choice/consideration that depends on the particular engine cooling system application)].
Regarding claim 5, Bartolazzi in view of Hollis teaches the invention as claimed and as discussed above. Bartolazzi (Figure 1) further teaches wherein the valve device is continuously adjustable based on a rotational speed of the coolant pump (see Fig. 1 in conjunction with abstract and paragraphs [0028]-[0031]). Also refer to discussion per claim 1.
Regarding claim 6, Bartolazzi in view of Hollis teaches the invention as claimed and as discussed above. Bartolazzi (Figure 1) further teaches wherein the valve body is structured as a valve piston and is adjustable in a translatory manner (see Fig. 1 in conjunction with abstract and paragraphs [0028]-[0031]).
Regarding claim 8, Bartolazzi in view of Hollis teaches the invention as claimed and as discussed above. Bartolazzi (Figure 1) further teaches wherein the coolant pump system comprises (at least to some extent) a temperature sensor (11) and a control device (12) communicatively connected thereto (see Fig. 1 in conjunction with paragraphs [0014]-[0015]).
Regarding claim 9, Bartolazzi in view of Hollis teaches the invention as claimed and as discussed above. Bartolazzi (Figure 1) further teaches a portion of the coolant pump (1 or 2), wherein the valve device is one of arranged separately from the portion of the coolant pump and is integrated with the portion of the coolant pump (see Fig. 1) [e.g., depending on the perspective one considers the portion of the coolant pump (1, 2), per Fig. 1, both of the alternatives are taught by Bartolazzi, such that the valve device 3, 9 is arranged separately from a portion of the coolant pump (2), or the valve device 3, 9 is integrated with the portion of the coolant pump (1)].
Regarding claims 2, 3, 4, 7, 11, 12, 13, 20, 21 and 22, Bartolazzi in view of Hollis teaches the invention as claimed and as discussed above. Bartolazzi fails to teach the first, second, third, and fourth coolant pump operating points (and the valve positions corresponding to each of the respective coolant pump operating points) claimed.
However, to the extent that Bartolazzi does teach a plurality of coolant pump operating points, and wherein the speed of rotation of the electric coolant pump may be controlled accordingly so as to regulate the temperature of the fluid supplied to the engine in the desired manner (see Fig. 1 in conjunction with abstract and paragraphs [0028]-[0031]), configuring the electric coolant pump to have slightly more/additional rotational speed settings/operating points so that the electric coolant pump corresponds to a specific valve configuration [e.g., a valve having multiple valve body portions, pistons, etc.], more or less coolant passages/valve ports, and/or a particular engine cooling system application would be considered to only involve routine skill in the art, and to an extent that the result(s)/effect(s) yielded would be considered highly predictable [e.g., the aforementioned provisions generally equating to the application of the teachings per Bartolazzi to other comparable internal combustion engine cooling systems/valves/pumps/etc. in the same (or a similar) way]; [e.g., it is customary practice in the art for one of ordinary skill to consider the number of valve ports/passages and/or valve bodies that a valve will be provided with, and one of ordinary skill readily understands the effect(s) from opting to have more or less valve ports/passages and/or valve bodies]. Also refer to discussion per claim 1.
Claim 17 is rejected under 35 U.S.C. 103 as being obvious over EP 0953773 (Bartolazzi) in view of US 20020073942 (Hollis) in further view of US 6539899 (Piccirilli).
Regarding claim 17, Bartolazzi in view of Hollis teaches the invention as claimed and as discussed above. Bartolazzi (Figure 1) further teaches a control device (12) communicately connected to a temperature sensor (11) configured to control a power of the coolant pump based on a temperature of the coolant (see Fig. 1 in conjunction with paragraphs [0014]-[0015]).
Bartolazzi in view of Hollis fails to teach wherein the coolant pump further includes a temperature sensor arranged on the valve device.
However, Piccirilli (Figures 1-2, 18) teaches an analogous internal combustion engine cooling system (see title, abstract), and wherein the corresponding coolant pump (11) and coolant control valve/valve device (10) unit/system includes a temperature sensor (32) arranged on the valve device (see Fig. 2, 18 in conjunction with column 3, lines 52-57) [notably, the control signal for controlling the valve is also via a controller (65)].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the coolant pump/valve device further includes a temperature sensor arranged on the valve device as a modification in the engine cooling valve device per Bartolazzi [e.g., additionally or alternatively providing a temperature sensor on the valve device 3 or pump unit 1 per Bartolazzi], as suggested by Piccirilli, so as to accordingly achieve shorter warm-up times, a lower pressure drop (reducing power consumption by the coolant pump), reduced engine emissions and fuel consumption, improved heat exchanger performance, and improved engine durability due to reduced thermal shocks to the engine components by virtue of more precise control of engine operating temperature (see Fig. 2, 18 in conjunction with 1, lines 65-67 and column 2, lines 1-6) [additionally note that the aforementioned modification constitutes the application and/or combination of well-known analogous prior art elements/techniques in such a way as to yield highly predictably results]; [e.g., in consideration of the fact that Bartolazzi and Piccirilli are each relevant to at least the same general field(s) of endeavor concerning internal combustion engine cooling systems/coolant control valves/engine coolant system control(s) utilizing a temperature sensor/etc., one of ordinary skill in the art would have recognized the provision of having the coolant temperature sensor arranged on (or directly on/within) the valve device as a routine design choice/consideration, and such that the result(s)/effect(s) yielded via said provision would have been considered highly predictable].

Allowable Subject Matter
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
a coolant pump comprising a valve device that includes two distinct valve bodies each having a respective distinct spring device used to respectively allow or prevent coolant flow through the coolant outlet passages of the valve device in accordance with a plurality of operating points of the electric coolant pump and a coolant pressure within the valve device in combination with the other claim limitations.
The closest prior art of record is that of EP 0953773 (Bartolazzi), such that Bartolazzi (Figure 1) discloses a comparable coolant pump comprising a valve device that includes a single valve body and a single spring device used to respectively allow or prevent flow through the coolant passages of the valve device in accordance with a plurality of operating points of the electric coolant pump and a coolant pressure within the valve device (see Fig. 1 in conjunction with abstract and paragraphs [0028]-[0031]).
The closest prior art concerning the provision of having an integrated pump/valve device of an engine cooling system with two distinct outlets that are openable and closable via the same valve body is that of US 20020073942 (Hollis) [see Fig. 3]. Notably, the pump/valve device per Hollis is also such that the pump/valve device may be controlled in accordance with temperature(s), and such that the circulation [e.g., speed] of the electric coolant pump may be electronically controlled to accordingly control the flow of the coolant/temperature control fluid flowing in the engine.
As such, while it would be regarded as routine skill in the art and/or a mere matter of routine design choice/consideration to accordingly apply the teachings per Bartolazzi to valve devices of comparable (or analogous) internal combustion engine e.g., such as that of the pump/valve device per Hollis], there is no reasonable way to suggest incorporating additional respective spring devices for each valve body that would not require unnecessarily complicating and/or extensively modifying the valve device per Bartolazzi [e.g., to merely include additional consecutive valve bodies/lands/pistons in conjunction with additional corresponding coolant passages/ports (and/or pump speed settings) would only involve applying the teachings per Bartolazzi to comparable (or analogous) internal combustion engine cooling systems, and such the functionality of the valve device and coolant pump/valve device would be largely unchanged, however, the incorporation of distinct pressure-sensitive biasing spring devices to each valve body would substantially affect the overall functionality of the valve device and coolant pump].
As such, the subject matter per dependent claims 23-24 appears to be both a novel and inventive coolant pump comprising a valve device in terms of how coolant is to (or will) be distributed throughout the particular internal combustion engine cooling system.

Pertinent Prior Art
While not relied upon in the detailed rejection above, the examiner notes the following prior art references as being pertinent to the subject matter per claims 3-4, 12-13, and 19-22:
5443241 (Odaira)
e.g., a valve having multiple valve body portions, pistons, etc.], more or less coolant passages/valve ports, and/or a particular engine cooling system application would be considered to only involve routine skill in the art, and to an extent that the result(s)/effect(s) yielded would be considered highly predictable [e.g., the aforementioned provisions generally equating to the application of the teachings per Bartolazzi to other comparable internal combustion engine cooling systems/valves/pumps/etc. in the same (or a similar) way]; [e.g., it is customary practice in the art for one of ordinary skill to consider the number of valve ports/passages and/or valve bodies that a valve will be provided with, and one of ordinary skill readily understands the effect(s) from opting to have more or less valve ports/passages and/or valve bodies].
Odaira is provided as a teaching reference to further support the aforementioned assertion, such that Odaira (Figures 3, 4a, 4b) teaches a well-known and/or analogous internal combustion engine cooling water control valve (42), and wherein the valve body is configured to comprise multiple (or first and second) valve body portions (68 and 70) and multiple coolant outlets so as to accordingly enable the various coolant passages/valve ports to be opened and closed as required by the particular engine cooling system application (see Fig. 3, 4a, 4b).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached on Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        

/HUNG Q NGUYEN/           Primary Examiner, Art Unit 3747